
	

114 HR 5203 IH: Visa Integrity and Security Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5203
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Forbes (for himself, Mr. Goodlatte, Mr. Gowdy, Mr. Marino, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to provide for new procedures pertaining to the
			 processing of petitions and applications for immigrant or nonimmigrant
			 visas or for immigration benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Visa Integrity and Security Act of 2016. 2.Petition and application processing for visas and immigration benefits (a)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 211 the following:
				
					211A.Petition and application processing
						(a)Signature requirement
 (1)In generalNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless the petition or application is signed by each party required to sign such petition or application.
 (2)Applications for immigrant visasExcept as may be otherwise prescribed by regulations, each application for an immigrant visa shall be signed by the applicant in the presence of the consular officer, and verified by the oath of the applicant administered by the consular officer.
 (b)Completion requirementNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless each applicable portion of the petition or application has been completed.
 (c)Translation requirementNo document submitted in support of a petition or application for a nonimmigrant or immigrant visa may be accepted by a consular officer if such document contains information in a foreign language, unless such document is accompanied by a full English translation, which the translator has certified as complete and accurate, and by the translator’s certification that he or she is competent to translate from the foreign language into English.
 (d)Requests for additional informationIn an instance where the Secretary of Homeland Security or a consular officer requests any additional information relating to a petition or application filed with the Secretary or consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant, such petition or application may not be approved unless all of the additional information requested is provided in complete form and is provided on or before any deadline included in the request.
						211B.Background checks and other screening requirements
 (a)Comprehensive security and background checkExcept as otherwise provided in subsection (b), no petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa to or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless a background check to determine whether or not the alien is a national security threat and or is otherwise ineligible for such visa or admission is completed for—
 (1)the petitioner or applicant; and (2)each beneficiary or derivative of the petition or application.
							(b)Security advisory opinion required
 (1)In generalIn addition to any other limitation under the immigration laws on the issuance of a nonimmigrant or immigrant visa, no such visa may be issued to an alien (other than an alien described in paragraph (2)) until the completion of a security advisory opinion for that alien, if—
 (A)that alien is a national of— (i)Iran, Iraq, Libya, Somalia, Syria, Sudan, or Yemen; or
 (ii)any other country, as the Secretary of State determines appropriate; (B)that alien is a national of a country, which on the date of enactment of this section the Secretary of State has designated as a country whose nationals should be subject to a security advisory opinion; or
 (C)the consular officer determines a security advisory opinion is appropriate for that alien. (2)Certain aliens exceptedAn alien described in this paragraph is any alien—
 (A)for whom the consular officer determines a security advisory opinion is not appropriate; and (B) (i)who has applied for a visa under subparagraph (A) or (G) of section 101(a)(15);
 (ii)whose admission is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or
 (iii)who has applied for a visa which is within the NATO visa category. (c)Review of social media activityThe background check under subsection (a) shall include a review of the alien’s publicly available interactions on and posting of material to the Internet (including social media services).
 (d)DNA testingNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of an immigrant visa to an alien or to the admission of an alien to the United States as an immigrant, if the eligibility for the immigration benefit is predicated on the fact that a biological relationship exists between the petitioner or applicant and the beneficiary or derivative, may be approved, unless a genetic test is conducted to confirm such biological relationship and the results of such test are submitted as part of the petition or application. Any such genetic test shall be conducted at the expense of the petitioner or applicant.
 (e)InterviewsNo petition or application filed with the Secretary of Homeland Security for any benefit under this Act, except for work authorization, by or on behalf of an alien present in the United States may be approved unless the Secretary conducts an in-person interview with that alien. The Secretary may waive such requirement in the case of any alien who would be 10 years of age or younger at the time of the interview..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item pertaining to section 211 the following:
				
					
						211A. Petition and application processing. 
						211B. Background checks and other screening requirements..
 (c)Conforming amendmentSection 222(e) of the Immigration and Nationality Act (8 U.S.C. 1201(e)) is amended by striking the following: Except as may be otherwise prescribed by regulations, each application for an immigrant visa shall be signed by the applicant in the presence of the consular officer, and verified by the oath of the applicant administered by the consular officer..
 (d)ApplicationThe amendments made by this section shall apply with respect to applications and petitions filed after the date of the enactment of this Act.
			3.Fraud prevention
			(a)Prospective analytics technology
 (1)Plan for implementationNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a plan for the use of advanced analytics software to ensure the proactive detection of fraud in immigration benefits applications and petitions and to ensure that any such applicant or petitioner does not pose a threat to national security.
 (2)Implementation of planNot later than 1 year after the date of the submission of the plan under paragraph (1), the Secretary of Homeland Security shall begin implementation of the plan.
				(b)Benefits fraud assessment
 (1)In generalThe Secretary of Homeland Security, acting through the Fraud Detection and Nationality Security Directorate, shall complete a benefit fraud assessment by fiscal year 2021 on each of the following:
 (A)Petitions by VAWA self-petitioners (as such term is defined in section 101(a)(51) of the Immigration and Nationality Act).
 (B)Applications or petitions for visas or status under section 101(a)(15)(K) of such Act or under section 201(b)(2) of such Act, in the case of spouses.
 (C)Applications for visas or status under section 101(a)(27)(J) of such Act. (D)Applications for visas or status under section 101(a)(15)(U) of such Act.
 (E)Petitions for visas or status under section 101(a)(27)(C) of such Act. (F)Applications for asylum under section 208 of such Act.
 (G)Applications for adjustment of status under section 209 of such Act. (H)Petitions for visas or status under section 201(b) of such Act.
 (2)Reporting on findingsNot later than 30 days after the completion of each benefit fraud assessment under paragraph (1), the Secretary shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate such assessment and recommendations on how to reduce the occurrence of instances of fraud identified by the assessment.
				4.Visa security program
			(a)Funding
 (1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2016 and thereafter, the Secretary of State is authorized to charge surcharges in support of visa security that are in addition to the passport and immigrant visa fees in effect on January 1, 2004, and any other fees collected pursuant to the fourth paragraph under the heading Diplomatic and Consular Programs in the Department of State and Related Agency Appropriations Act, 2005 (title IV of division B of Public Law 108–447): Provided, that funds collected pursuant to this authority shall be credited to the appropriation for U.S. Immigration and Customs Enforcement for the fiscal year in which the fees were collected, and shall be available until expended for the funding of the Visa Security Program established by the Secretary of Homeland Security under section 428(e) of the Homeland Security Act of 2002 (Public Law 107–296): Provided further, that such surcharges shall total the amount sufficient annually to cover the Visa Security Program costs.
 (2)Repayment of appropriated fundsTwenty percent of the funds collected each fiscal year under the heading Diplomatic and Consular Programs in title IV of division B of the Department of State and Related Agency Appropriations Act, 2005 (Public Law 108–447) shall be deposited into the general fund of the Treasury as repayment of funds appropriated pursuant to subsection (b)(3) until the entire appropriated sum has been repaid.
				(b)Expeditious expansion of assignment of Homeland Security employees to diplomatic and consular posts
 (1)In generalSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended— (A)in subsection (e)—
 (i)by amending paragraph (1) to read as follows:  (1)In generalNot later than 4 years after the date of the enactment of the Visa Integrity and Security Act of 2016, the Secretary shall assign employees of the Department to each diplomatic and consular post at which visas are issued, and shall communicate such assignments to the Secretary of State.; and 
 (ii)by amending paragraph (2)(B) to read as follows:  (B)Review all such applications and supporting documentation prior to the adjudication of such an application.; and 
 (B)by striking subsection (i). (2)Expedited clearance and placement of DHS personnelNotwithstanding any other provision of law, and the processes set forth in National Security Defense Directive 38 (dated June 2, 1982) or any successor Directive, not later than one year after the date on which the Secretary of Homeland Security communicates to the Secretary of State the assignment of personnel to a diplomatic or consular post under section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended by this Act, the Chief of Mission of such a post shall ensure that such personnel have been stationed and accommodated at that post and are able to carry out their duties.
 (3)Authorization of appropriationsThere is authorized to be appropriated $60,000,000 for each of fiscal years 2017 and 2018, which shall be used to expedite the implementation of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended by this Act.
				5.Burden of proof
 (a)In generalSection 291 of the Immigration and Nationality Act (8 U.S.C. 1361) is amended— (1)by striking to the satisfaction of the consular officer and inserting by clear and convincing evidence; and
 (2)by striking to the satisfaction of the Attorney General and by inserting by clear and convincing evidence. (b)Conforming amendmentSection 214(b) of such Act (8 U.S.C. 1184(b)) is amended by striking establishes to the satisfaction of the consular officer, and inserting establishes by clear and convincing evidence to the consular officer,.
 (c)ApplicationThe amendments made by this section shall apply with respect to applications filed on or after the date of the enactment of this Act.
			6.GAO report
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review and report to Congress on the security of nonimmigrant and immigrant visa application processes. Such a review shall address—
 (1)how the United States government conducts security screening and background checks for nonimmigrant and immigrant visa petitions and applications, including the agencies and partners involved and the systems and databases used; and
 (2)how the Departments of Homeland Security and State consider the results of such screening and background checks in adjudicating nonimmigrant and immigrant visa petitions and applications.
 (b)Agency cooperationEach agency involved in the processes for conducting and considering the results of such security screening and background checks shall fully cooperate with, and provide timely access to, the Comptroller General any requests for records and information.
			
